DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/14/22 have been fully considered but they are not persuasive. 
On pages 7-8 Applicant summarizes the amendments made, stating that the new claims require the proximal retention member is “structured” to facilitate segmenting. 
The Examiner respectfully refers to the rejection below regarding newly amended claims, but notes that any element capable of being segmented (e.g. made of a material which can be segmented by some tool), would be considered to be “structured” to facilitate segmenting (see the 112b rejection below regarding the newly added phrase). 
On pages 8-9 regarding prior art rejections, Applicant repeats previous arguments made, stating Perkins teaches away from cutting a stent at all and again refers to new claim amendments. 
The Examiner again, as before, respectfully notes Perkins cannot teach away from anything, since it is now the base reference being used in the rejection. The main reference of Boston is being modified in view of Perkins, not the other way around. As regards newly added claim limitations, please refer to the rejection below.
On pages 9-10 Applicant again repeats previous arguments made, that Vogt teaches cutting a stent ex vivo. 

On pages 10-13 Applicant repeats the above arguments, with reference to claims 11 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 has new matter, since the originally filed specification doesn’t have support for the stent length to be adjusted by segmenting an incremental portion of the without removing the bladder retention member from the bladder. There doesn’t appear to be any reference to the location of the bladder retention member when segmenting occurs. Accordingly, this is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10-12, 14-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 state that the bladder/proximal retention member and proximal portion are “structured” to facilitate segmenting thereof, but it is unclear what it means to be “structured” to facilitate segmenting. The Examiner notes various parts of the specification which refer to relief portions which have a specific structure (e.g. perforations/indentations) which allow easy segmenting, but the description of this part of the invention isn’t referred to as representing the “structured to facilitate language”. Since “structured to facilitate” can be given a broader definition (e.g. the member/portion are composed of a structure (material) which would allow segmenting), it is unclear what the meaning behind the phrase “structured to facilitate segmenting” actually means. Since the specification doesn’t include the phrase, there isn’t any guidelines to For the purposes of examination, the Examiner will understand the definition of “structured to facilitate” as being the broader of the two situations presented above (the material is able to segment), but the Examiner notes that there might be even more possibilities than the Examiner has even listed herein. If Applicant is intending the meaning of the claim to be actually indicate the relief portions/perforations/indents (e.g. the subject matter of claim 5), this should be clarified in response to the office action, although the Examiner refers to the subject matter of Vogt, who was already applied as prior art throughout prosecution, as teaching this interpretation of the claim. In any of the above situations, the Applicant is required to clarify the meaning of the term “structured to facilitate segmenting”. 
Remaining claims are rejected for depending  on an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 10-12, 15-16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston Scientific (NPL: archived webpage for the Stretch™ VL Flexima Ureteral Stent dated May 21 2014), hereinafter known as Boston in view of Perkins et al. (US 5681274 A) hereinafter known as Perkins. 
Regarding claim 1 Boston discloses a medical device comprising:
an elongated flexible tubular member (Annotated Figure) having a lumen extending along a length thereof (a “stent” inherently has a lumen),
the tubular member forming proximal (Annotated Figure) and distal (Annotated Figure) retention members at respective proximal and distal ends, and an intermediate portion extending therebetween (Annotated Figure);
wherein the proximal retention member includes portions structured to facilitate segmenting of the proximal retention member in vivo (the stent of Boston is made of a flexible material which the Examiner understands would be of a structure sufficient to allow segmenting thereof, in vivo, ex vivo, or any other location. Accordingly, any part of the proximal retention member (as illustrated in the Annotated Figure) is understood to be structured to facilitate the segmenting); 
but is silent with regards the tubular member having radiopaque markings.
However, regarding claim 1 Perkins teaches a medical device which includes a tubular member with radiopaque markings on a proximal retention member thereof (Figure 1 items 24-27) which are positioned with respect to the proximal retention member portions (Figure 1; with reference to Boston, any part of the proximal retention member can include the “portions”, and the radiopaque markers would still be “positioned with respect” to them.) to identify the proximal retention member portions in vivo (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Perkins teaches (as detailed above) all the structural limitations required to perform the recited functional language (e.g. radiopaque markers), therefore was considered to anticipate the claimed apparatus. The Examiner notes that radiopaque markers are understood inherently capable of identifying the proximal retention member portions in vivo when imaged by an appropriate medical imaging device which can identify them), the radiopaque markings and proximal retention member portions together being structured, positioned, and configured to facilitate incremental segmenting of the proximal retention member in vivo to adjust a length thereof in segments identified by the radiopaque markings (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of Perkins was considered capable of performing the cited intended use of “facilitating incremental segmenting of the proximal retention member in vivo to adjust a length thereof in segments identified by the radiopaque markings”, since there is nothing preventing the radiopaque markings and proximal retention member 
Boston and Perkins are involved in the same field of endeavor, namely implantable medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Boston to include radiopaque markings such as is taught by Perkins in order to enable the visualization of the device after implantation, as is very commonly done in the art for allowing a physician to ensure a device is properly placed. 

    PNG
    media_image1.png
    739
    628
    media_image1.png
    Greyscale

claim 3 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein Perkins further teaches the proximal retention member includes graduated markings along the length thereof identifying the proximal retention member portions (Figure 1 items 24-27: the radiopaque markings are graduated).
Regarding claim 6 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein Boston further discloses the proximal retention member comprises multiple turns wound upon each other within a plane that is parallel to a plane in which the a longitudinal axis of the intermediate portion extends (Annotated Figure).
Regarding claim 7 the Boston Perkins Combination teaches the device of claim 6 substantially as is claimed,
wherein Boston further discloses each of the multiple turns are wound about a common turn axis that is transverse to the longitudinal axis of the intermediate portion (Annotated Figure; the Examiner notes the longitudinal axis of the intermediate portion is lying within the plane of the page, whereas the turn axis of the proximal retention member is up and down, transverse to the intermediate portion axis). 
Regarding claim 10 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein Boston further discloses the device is a ureteral stent (the Examiner respectfully notes that this does not impart any further structure to the capable of being used as a ureteral stent (see page 1 of Boston), the claim limitation is understood to be met.).
Regarding claim 11 Boston discloses a ureteral stent comprising:
an elongated flexible tubular member (Annotated Figure) having a lumen extending along a length thereof (a “stent” inherently has a lumen),
the tubular member forming bladder (Annotated Figure) and renal (Annotated Figure) retention members at respective end portions of the tubular member, and an intermediate portion extending therebetween (Annotated Figure);
wherein the bladder retention member includes a plurality of portions structured to facilitate segmenting of the bladder retention member in vivo (the stent of Boston is made of a flexible material which the Examiner understands would be of a structure sufficient to allow segmenting thereof, in vivo, ex vivo, or any other location. Accordingly, any part of the proximal retention member (as illustrated in the Annotated Figure) is understood to be structured to facilitate the segmenting)), 
but is silent with regards to the bladder retention member having radiopaque markings therealong.
claim 11 Perkins teaches a medical device which includes a tubular member with radiopaque markings on a bladder member thereof (Figure 1 items 24-27) which are positioned with respect to the bladder retention member portions (Figure 1; with reference to Boston, any part of the bladder retention member can include the “portions”, and the radiopaque markers would still be “positioned with respect” to them.) to identify the bladder retention member portions in vivo (This is stated as a “functional limitation” of the radiopaque markers. See explanation in the rejection to claim 1 above), the radiopaque markings and bladder retention member portions together being structured, positioned, and configured to facilitate incremental segmenting of the bladder retention member in vivo to adjust a length thereof in segments identified by the radiopaque markings (This is stated as an “intended use” of the claimed device. See the explanation in the rejection to claim 1 above).
Boston and Perkins are involved in the same field of endeavor, namely implantable medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Boston to include radiopaque markings such as is taught by Perkins in order to enable the visualization of the device after implantation, as is very commonly done in the art for allowing a physician to ensure a device is properly placed. 
Regarding claim 12 the Boston Perkins Combination teaches the device of claim 11 substantially as is claimed,
identifying the incremental portions of the bladder retention member (Figure 1 items 24-27: the radiopaque markings are graduated).
Regarding claim 15 the Boston Perkins Combination teaches the device of claim 12 substantially as is claimed,
wherein Perkins further teaches the graduated markings are spaced apart at intervals (Figure 1 items 24-27 show spaced markings). 
Regarding claim 16  the Boston Perkins Combination teaches the device of claim 15 substantially as is claimed,
wherein Perkins further teaches the graduated markings are spaced apart from the distal end of the stent (Figure 1).
Regarding claim 21 the Boston Perkins Combination teaches the medical device of claim 1 substantially as is claimed
wherein Boston further discloses the proximal retention member comprises multiple turns wound upon each other after being segmented in vivo (this is stated as an intended result of cutting, which is not a part of the claimed “medical device” itself but rather its “intended use”. See explanation above. A user is capable of segmenting the stent so that multiple turns remain.).
Regarding claim 22 the Boston Perkins Combination teaches the medical device of claim 1 substantially as is claimed
wherein Perkins further teaches the proximal retention member comprises shape memory returning the proximal retention to a multi-turn coil upon removal of a straightening force therefrom (Abstract). It would have been obvious to one In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 23 see the rejection to claim 22 above.

Claims 5, 14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston in view of Perkins as is applied above, further in view of Vogt et al. (WO 2016131938 A1), hereinafter known as Vogt. 
Regarding claim 5 the Boston Perkins Combination teaches the device of claim 1 substantially as is claimed,
wherein the proximal retention member portions are structured to facilitate segmenting of the proximal retention member in vivo (see the explanation in the rejection to claim 1 above: the Examiner understands “structured to facilitate segmenting” as indicating that the structure of the proximal retention member has a structure which enables segmenting (e.g. it is made of a material that can be segmented)), 
but is silent with regards to the proximal retention member portions including a reduced diameter, scoring, or perforations.
However, regarding claim 5 Vogt teaches a medical device which includes a tubular member with a wall that has relief portions (Figure 6b item 143) which include one or more of a reduced diameter of the proximal retention structure of the claimed invention (see the rejection to claim 1 above regarding “intended use” statements).
Regarding claims 14 and 24 see the rejection to claim 5 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Boston, Perkins and Vogt as is applied above further in view of Ali (US 5795319 A).
Regarding claim 8 the Boston Perkins Combination teaches the device of claim 6 substantially as is claimed,
wherein Boston further discloses the distal retention member comprises a single pigtail wound in a plane (Annotated Figure),
but is silent with regards to the plane being offset from the plane parallel to the plane in which the longitudinal axis of the intermediate portion extends.
However, regarding claim 8 Ali teaches a ureteral stent which includes a distal retention member that comprises a pigtail wound in a plane that is offset from the plane that is parallel to a plane in which the longitudinal axis of the intermediate portion extends (Figures 2-10; Column 4 line 60-Column 5 line 6). Boston and Ali are involved in the same field of endeavor, namely ureteral stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Boston Perkins Combination by having the distal retention member lying in a plane offset from the longitudinal axis of the intermediate portion such as is taught by Ali in order to prevent movement of the stent once implanted, so it can be easily retained within the urinary tract without slippage or displacement. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston in view of Vogt as is applied above, as is evidenced by McWeeny et al. (US 20040059279 A1) hereinafter known as McWeeny. 
Regarding claim 20 Boston discloses a method of placing a ureteral stent in a body, the method comprising:
inserting a ureteral stent (Page 1 ureteral stent) into the body at a desired point of placement (page 2 “placement; tapered tip helps ease access through the ureteral orifice, and markings to confirm placement),
the ureteral stent comprising an elongated flexible tubular member (Annotated Figure) having a lumen extending along a length thereof (a “stent” the tubular member forming bladder (Annotated Figure) and renal (Annotated Figure) retention members at respective end portions of the tubular member, and an intermediate portion extending therebetween (Annotated Figure);
but is silent with regards to the bladder retention member being configured to be segmented in vivo to adjust a length of the tubular member in incremental portions,
the marker being identified in vivo and corresponding to an incremental portion of the bladder retention member to be removed, 
adjusting the stent to a desired length by segmenting an incremental portion of the bladder member at the identified marking in vivo without removing the bladder member from the bladder, and 
removing the incremental portion of the stent from the bladder through the urethra. 
Further, regarding claim 20 Vogt teaches a method of placing a ureteral stent within the body which includes adjusting the stent at a bladder member to a desired length by segmenting the stent at an identified marking, the marking “corresponding” to an incremental portion of the bladder retention member to be removed (Figure 6b; English translation page 38: markings/relief portions (indentations) are segmented to change the length of the stent to a desired length. The segments/markings are considered to both comprise the indentations at which segmenting occurs and can be identified). Boston and Vogt are involved in the same field of endeavor, namely ureter indwelling medical devices. It would 
Further, regarding claim 20 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the order of steps of Vogt so that the cutting of the bladder member occurs after implantation, since it has been held by the courts that reversal or rearrangement of the order of prior art process steps, if so is desired, would require only ordinary skill. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this presented modification of the Boston Vogt Combination, the Combination would result in the stent/bladder member’s length being adjusted in vivo (e.g. without removing the bladder retention member from the bladder, as this would go against the purpose of each of the recited prior art references above)), and removal of the segmented part of the stent while leaving the remainder in the body. 
As regards removal through the urethra, the Examiner notes that any method of removal through any means would have been obvious to the person of ordinary skill, although acknowledgement must be made that the removal from the bladder through the urethra, which is how delivery devices and stents are removed traditionally (since there is a direct opening from the outside of the body to the bladder in this manner), would have occurred to the person of ordinary skill .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/17/22